                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOSEPH ROBERT MARKLE,                                No. 4:18-CV-00157

                 Plaintiff,                              (Judge Brann)

          v.

    MICHAEL R. ADAMS and
    HEATHER SHAFFER-ROCKWELL,

                 Defendants.

                                          ORDER

                                      MARCH 16, 2020

         Plaintiff Joseph Markle filed a complaint alleging violation of his

constitutional rights pursuant to 42 U.S.C. § 1983 by way of unlawful arrest and

incarceration, malicious prosecution, and civil conspiracy.1 On February 25, 2020,

Chief Magistrate Judge Susan E. Schwab issued a Report and Recommendation

recommending that this Court grant the defendant’s motion for summary

judgment.2 No timely objections were filed to this Report and Recommendation.

         Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

1
    See Amended Compl. (ECF No. 8).
2
    See Mot. for Summ. J. (ECF No. 56).
3
  Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
(3d Cir. 1987) (explaining that court should in some manner review recommendations regardless
of whether objections were filed).
objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 Upon

review of the record, the Court finds no clear error in Chief Magistrate Judge

Schwab’s conclusion that Defendants are entitled to summary judgment.

Consequently, IT IS HEREBY ORDERED that:

         1.      Chief Magistrate Judge Susan E. Schwab’s Report and

                 Recommendation (ECF No. 72) is ADOPTED.

         2.      Defendant’s Motion for Summary Judgment (ECF No. 56) is

                 GRANTED.

         3.      Final judgment shall be entered for Defendants on all counts.

         4.      The Clerk of Court is directed to close the case.


                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.


                                               -2-
